NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ERIC T. SMALL,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-3085
                                             )
KENNETH F. GRZYBOWSKI and                    )
SUSAN T. GRZYBOWSKI,                         )
                                             )
             Appellees.                      )
                                             )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for
Sarasota County; Hunter W. Carroll, Judge.

James D. Gibson of Gibson, Kohl, Wolff &
Hric, P.L., Sarasota, for Appellant.

M. Lewis Hall, III, of Williams, Parker,
Harrison, Dietz & Getzen, PLLC, Sarasota,
for Appellees.



PER CURIAM.

             Affirmed.



NORTHCUTT, BLACK, and SALARIO, JJ., Concur.